DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "detect a collision" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, which claim 5 depends from, states that the controller is programmed to determine an adjustment value that the pipette is inserted without collision.  If there is no collision, then how can a collision sensor detect a collision?  There should be no collision to detect, and thus it’s not clear why a collision sensor would be necessary but more importantly, there is no collision in claim 1, thus detecting the non-existent collision in claim 5 mean that a collision lacks antecedent basis in the claims.  Since claim 5 lacks antecedent basis, then claims 6 and 7, which depend from claim 5, lack antecedent basis as well. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarowitz et al. (U.S. Patent Application Publication Number 2005/0084423; hereinafter referred to as Zarowitz).  Zarowitz discloses systems, including methods and apparatus, for particle manipulation to perform assays (Please see the abstract).  
With respect to claim 1, Zarowitz discloses and illustrates a sample processing apparatus comprising: a pipette (dispenser 118) configured to dispense a sample or a reagent (paragraph [0058] discloses moving particles from a supply 114 to a receiving site 124 or sample holder 108); an arm (402) supporting the pipette; a camera (416) configured to capture an image of a tip end of the pipette and a container to which the sample or reagent is dispensed (paragraph [0142] discloses the camera images can be used to determine information about the dispenser tip, such as relative positions); a controller programmed to determine, based on the image, an adjustment value for the arm such that the pipette is inserted into the container without collision (paragraph [0100] discloses adjusting the tip position of the dispenser.  While it is not disclosed explicitly to be adjusted without collision, one of ordinary skill in the art would want to have an accurate dispensing, and thus doing so without collision would be obvious to 
With respect to claim 2, the sample processing apparatus of claim 1, wherein the arm is driven by a motor; and the adjustment value determines a number of pulses applied to the motor would be obvious to one of ordinary skill in the art. Step motors that are pulse driven are well known in the art, and thus the use of such a motor, due to its precise nature of specific movement, would be obvious to one of ordinary skill in the art.
With respect to claim 3, the sample processing apparatus of claim 1, wherein the camera is mounted on the arm is not explicitly disclosed, but mounting it on the arm in order to accurately have the camera follow the tip of the dispenser would be obvious to one of ordinary skill in the art in order to accurately capture images of the area of interest as it is moving to its various locations.
With respect to claim 4, the sample processing apparatus of claim 1, wherein the adjustment value is determined such that the pipette is inserted at substantially center of the container is not explicitly disclosed, but figures 24 and 25 appear to show the dispenser located relatively centered. 
With respect to claim 5, the sample processing apparatus of claim 1, further comprising a collision sensor configured to detect a collision of the pipette with a container to which the sample or reagent is dispensed is not explicitly disclosed, however, the system is disclosed to move the dispenser and thus the use of sensors, such as a collision sensor, to ensure accurate movement, would be obvious to one of ordinary skill in the art at the time of the invention.

With respect to claim 7, the sample processing apparatus of claim 5, wherein the controller is programmed to determine the adjustment value in response to the collision sensor detecting the collision, while not explicitly disclosed, since the specific movement of the system is disclosed to be controlled, then programming a controller to give the system an optimum operation would be obvious to one of ordinary skill in the art. Paragraphs [0168] through [0185] describe the details of the tip positioning and flow adjustments of the pipet dispenser.
	With respect to claim 8, the sample processing apparatus of claim 1, wherein the controller is connected to a managing apparatus, remotely located from the sample processing apparatus, and programmed to send the adjustment value to the managing apparatus for an approval, while not explicitly disclosed, since the specific movement of the system is disclosed to be controlled, then programming a controller to give the system an optimum operation would be obvious to one of ordinary skill in the art. Paragraphs [0168] through [0185] describe the details of the tip positioning and flow adjustments of the pipet dispenser. 
With respect to claim 9, the sample processing apparatus of claim 8, wherein the controller applies the adjustment value when the managing apparatus approves, while not explicitly disclosed, since the specific movement of the system is disclosed to be 
With respect to claim 10, a sample processing apparatus comprising: a pipette configured to dispense a sample or a reagent (dispenser 118); a collision sensor configured to detect a collision of the pipette with a container to which the sample or reagent is dispensed (this feature is not explicitly disclosed, however, the system is disclosed to move the dispenser accurately and thus the use of sensors, such as a collision sensor, to ensure accurate movement, would be obvious to one of ordinary skill in the art at the time of the invention); a camera configured to capture an image of a tip end of the pipette and a container (camera 416); a controller (122) programmed to store in a storage the image in response to the collision sensor detecting the collision (storage media and/or the like are disclosed in paragraph [0103].
With respect to claim 11, the sample processing apparatus of claim 10, further comprising an arm supporting the pipette, wherein the collision sensor is mounted on the arm is not explicitly disclosed, but mounting it on the arm in order to accurately have the sensor follow the tip of the dispenser would be obvious to one of ordinary skill in the art in order to accurately capture tip movement of the area of interest as it is moving to its various locations.
With respect to claim 12, the sample processing apparatus of claim 10, further comprising an arm supporting the pipette, wherein the camera is mounted on the arm is not explicitly disclosed, but mounting it on the arm in order to accurately have the camera follow the tip of the dispenser would be obvious to one of ordinary skill in the art 
With respect to claim 13, the sample processing apparatus of claim 10, wherein the controller is connected to a managing apparatus, remotely located from the sample processing apparatus, and configured to send a data packet at least including the image to the managing apparatus, while not explicitly disclosed, since the specific movement of the system is disclosed to be controlled, then programming a controller to give the system an optimum operation would be obvious to one of ordinary skill in the art. Paragraphs [0168] through [0185] describe the details of the tip positioning and flow adjustments of the pipet dispenser.
With respect to claim 14, the sample processing apparatus of claim 13, wherein the data packet further includes ID of the sample processing apparatus, is not explicitly disclosed.  However, use of RFID tags, bar codes, or the like are well known to be used is assay and sampling systems as a mean to identify samples and thus the use of such identifiers in order to determine the sample processing apparatus would be obvious to one of ordinary skill in the art so as to determine which particles or tests were run.
With respect to claim 15, the sample processing apparatus of claim 13, wherein the data packet further includes date and time of when the collision occurs is not explicitly disclosed. However, the system is disclosed to provide accurate movement of the system and store data about the movement.  Therefore, since collisions are not desired for good system operation and performance, one of ordinary skill in the art would want to determine such events and correct the programming to prevent them in order to keep the system maintained and operating at peak capacity.  Therefore, 
With respect to claim 16, the sample processing apparatus of claim 13, wherein the controller is programmed to request an approval of a self-adjustment of an arm supporting the pipette, sending the image to the managing apparatus, while not explicitly disclosed, since the specific movement of the system is disclosed to be controlled, then programming a controller to give the system an optimum operation would be obvious to one of ordinary skill in the art. Paragraphs [0168] through [0185] describe the details of the tip positioning and flow adjustments of the pipet dispenser.
With respect to claim 17, the sample processing apparatus of claim 16, wherein the controller is programmed to perform a self-adjustment of the arm in response to an approval from the managing apparatus, while not explicitly disclosed, since the specific movement of the system is disclosed to be controlled, then programming a controller to give the system an optimum operation would be obvious to one of ordinary skill in the art. Paragraphs [0168] through [0185] describe the details of the tip positioning and flow adjustments of the pipet dispenser.
With respect to claim 18, the sample processing apparatus of claim 10, wherein the controller is programmed to determine, based on the image, an adjustment value for an arm supporting the pipette such that the pipette is inserted into the container without collision in the self-adjustment, while not explicitly disclosed, then programming a controller to give the system an optimum operation and operating without collision would be obvious to one of ordinary skill in the art. Paragraphs [0168] through [0185] describe the details of the tip positioning and flow adjustments of the pipet dispenser.

With respect to claim 20, the sample processing apparatus of claim 18, wherein the controller is programmed to update a number of pulse signals applied to a motor of the arm would be obvious to one of ordinary skill in the art. Step motors that are pulse driven are well known in the art, and thus the use of such a motor, due to its precise nature of specific movement, would be obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RODNEY T. FRANK
Examiner
Art Unit 2861



July 6, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861